Exhibit 10.1


--------------------------------------------------------------------------------






MASTER SERVICE AGREEMENT AND
LICENSE AGREEMENT




THIS AGREEMENT is made and entered into as of January 15, 2016, by and between
Las Vegas Railway Express, Inc., a Delaware corporation with its principal
offices at 9480 South Eastern Ave., Suite 205, Las Vegas, NV 89123 ("LVRE" or
"Licensor") and X Rail Enterprises. Inc. a Wyoming corporation ("XREE" or
"Licensee"). Whereby, thereafter LVRE and/or Licensor and XREE and/or Licensee
are at times referred to collectively as the "Parties".


WHEREAS, beginning on or about January 16, 2016 LVRE intends to have XREE be
licensed to exclusively operate various components of the LVRE charter business
("Service"); and


WHEREAS, LVRE has established various services and has engaged other companies
or individuals to provide ancillary services in conjunction with providing said
Service, including but not limited to, food and beverage service, ground
transportation and lodging services; and


WHEREAS, LVRE has negotiated or entered into certain contingent agreements to
procure and lease all required railcars to support an initial operation between
Las Vegas, Nevada and Los Angeles. California. ("LVRE Equipment"); and


WHEREAS , LVRE has entered into discussions and/or agreements with National
Railroad Passenger Corporation aka Amtrak ("Host Railroad") in order to obtain
access to their  rail lines for operation of the Service where required; and


WHEREAS, LVRE represents that it has obtained all necessary insurance to support
Service; and


WHEREAS, LVRE requests certain services to be provided by XREE to support LVRE's
mobilization and operation of the Service, as further described in Section 3
below ("Mobilization Services"), and LVRE is prepared to license and compensate
XREE for such services; and


WHEREAS, XREE shall be the operating railroad for the Service and the trains
shall be considered "XREE trains"; and


WHEREAS. it is the objective of both Parties to ensure the provision of safe
efficient and a reliable Service in accordance with the terms and conditions of
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings and of
the compensation set forth herein the Parties hereto agree as follows:


1.
Definitions



(a)
·'Lessee and Lessor" shall have the meaning set forth in the first paragraph of
this Agreement.



(b)
"Mobilization Services" shall mean those services described in Section 3 of this
Agreement.



Page 1 of 16

--------------------------------------------------------------------------------


 
(c)
"Host Railroad" National Railroad Passenger Corporation (AMTRAK).



(d)
"LVRE" shall have the meaning set forth in the first paragraph of this
Agreement.



(e)
"LVRE Equipment" shall mean the rolling stock used in the operation of Service,
including all different classes of passenger cars (which may include business,
corporate cars), all of which is listed in Exhibit A hereto.



(f)
"FELA" shall mean the Federal Employers Liability Act. 45 U.S.C. §51, et seq.



(g)
"FRA" shall mean the Federal Railroad Administration.



(h)
"Mobilization Schedule" shall mean that schedule set forth in Exhibit B.



(i)
"Party" shall mean either XREE or LVRE.



(j)
"Parties" shall mean XREE and LVRE collectively.

 
(k)
"Qualified" shall mean that a person has satisfied all legally required training
and certification requirements for a position and possesses the
background, skills and experience necessary to fulfill the duties of a job to
which that person is assigned in the Service.



(I)
"T&E Crew" shall mean one (1) locomotive engineer and one (1) conductor provided
by Amtrak for operation of Service trains if the scheduled operating time from
the departure at the initial station of Los Angeles, Ca.to the arrival at the
final station of Las Vegas, NV (or vice versa).



2.
Grant of License



2.1
The Intellectual Property Rights under the Agreement.



Under the terms and conditions hereinafter set forth, the LVRE hereby grants to
XREE and XREE accepts from LVRE, an exclusive license, to use parts of or all of
the Intellectual Property Rights under the Agreement, in XREE's
operations. Without LVRE's consent, XREE shall not, by license, assignment or in
any other manner, permit a third party to use the Intellectual Property Rights
under the Agreement.


2.2
Scope



2.2.1
XREE shall only use the Intellectual Property Rights under the Agreement in its
own normal business operations. Without LVRE's consent, XREE shall not use the
Intellectual Property Rights under the Agreement for any other purpose or when
providing services to any third party.



2.2.2
The License in this Agreement is effective in the United States of America
territory where LVRE has granted XREE a specific territory ("Licensed
Territory").XREE agrees that it will not make, or authorize, any direct or
indirect use of the Intellectual Property Rights under the Agreement in any
regions other than the Licensed Territory.



Page 2 of 16

--------------------------------------------------------------------------------




2.3
XREE's confirmation



XREE confirms that it does not have any rights, titles or interests of the
Intellectual Property Rights under the Agreement except the rights, titles and
interests provided for under this Agreement.


2.4
Prohibitions



XREE undertakes that, at any time either during or after the Term it shall not:


2.4.1
commit any act which affects the rights of LVRE in relation to any of the
Intellectual Property Rights Under the Agreement; or



2.4.2
apply for the registration of any of the Intellectual Property Rights under the
Agreement or any similar intellectual property right in any country or region in
the world.



3.
XREE Services to be provided and responsibilities undertaken



XREE shall provide the following Services in support of LVRE's mobilization and
operation of Service:


(a)
Coordinate Train and Engine Crews.



XREE shall coordinate with Amtrak a T&E Crew for each scheduled train of the
Service and will adhere to federal service laws.


(b)
Mobilization Services.



XREE shall provide the following mobilization services in accordance with the
Mobilization Schedule set forth in Exhibit B.


(c)
Managerial Control



In the performance of its obligations under this Agreement, XREE is not an
employee of LVRE but rather a licensee. All operating and other personnel of
XREE involved in any aspect of providing the Services shall be employees of
XREE, and shall be subject to the direction, supervision, and control of XREE.


(d)
Conduct of Employees



All XREE employees who are engaged in the provision of the Services for LVRE
shall be Qualified, and shall perform their duties in a courteous, efficient and
safe manner.


(e)
Control of Alcohol and Drug Use



XREE will be responsible for compliance with FRA regulations relating to the
control of drug and alcohol testing required in 49 C.F.R. Part 219 with respect
to its T&E Crews.
Page 3 of 16

--------------------------------------------------------------------------------

 
4.
Obligations of LVRE



(a)
Equipment for Operation of Service



(i)
LVRE shall be solely responsible for the provision of the LVRE Equipment for the
Service.



(ii)
Throughout the term of this Agreement, LVRE shall be solely responsible for:



a.
Complying with FRA and Amtrak Standard Maintenance Procedures in order to assure
that the passenger coaches to be used in Service will comply with private car
mechanical standards, including compliance with the requirement that the
passenger coaches have a current PC-1 annual inspection and PC-5 clearance
inspection.



b.
Obtaining any required FRA approvals of the LVRE Equipment to be used in
Service, and for the performance of all FRA inspections (except for the "set and
release test" and the "running brake test" which will be performed by the T&E
Crew), test trains, and completion of operating, maintenance and safety plans,
including but not limited to, those requirements mandated by 49 CFR Parts
223, 229, 238 and 239.



c.
Inspecting and maintaining the LVRE Equipment incompliance with all applicable
federal, state and local laws, rules and regulations, including, but not limited
to, the Americans with Disabilities Act.



d.
LVRE Equipment familiarity, inspection and maintenance training in compliance
with all applicable federal , state or local laws, rules and regulations,
including emergency evacuation training, of all personnel assigned to the
Service, including, as applicable, the Amtrak T&E Crews.



(iii)
In the event an applicable federal, state or local law or regulation is enacted
or promulgated after the effective date of this Agreement that requires
modifications or upgrades to the LVRE Equipment, LVRE shall be solely
responsible for complying with such requirements.



(iv)
XREE and LVRE shall each have the unilateral right to remove from service any
unit of LVRE Equipment for safety-related defects.



(b)
Train Personnel Other than T&E Crews



(i)
XREE shall be solely responsible for providing qualified train personnel other
than the T&E Crews.



(ii)
XREE shall be solely responsible for baggage handling, passenger announcements,
passenger boarding and detraining, and deployment of ADA ramps and stairs as may
be required at all stations served by Service.



Page 4 of 16

--------------------------------------------------------------------------------




(c)
Train Movements Other Than Scheduled Movements



XREE shall be solely responsible for all train movements (e.g., to and from
train servicing facilities) other than the regularly scheduled Service described
in Exhibit C.


(d)
Maintenance of Equipment



XREE shall be solely responsible for all maintenance services relating to the
LVRE Equipment used in the Service.


(i)
XREE shall retain all records and reports concerning inspection, maintenance and
cleaning of the LVRE Equipment for a period of three (3) years following
termination of this Agreement (except for those records that may require longer
retention periods for regulatory compliance, in which case LVRE shall retain
such records in accordance with such regulatory requirements) and shall make
those available upon request.



(ii)
XREE shall ensure that all personnel assigned to the maintenance function are
Qualified.



(iii)
XREE shall assure that all LVRE Equipment operated on trains in Service is
maintained in a safe and reliable condition, that such LVRE Equipment complies
at all times with Standard Maintenance Procedures and all applicable FRA,
Association of American Railroads, and accepted industry standards , and that
any LVRE Equipment not compliant with these standards will not be used in
Service.



(e)
Storage of Equipment



(i)
XREE shall be solely responsible for providing safe storage of the LVRE
Equipment (including ADA ramps and stairs) when not in use in Service.



(ii)
LVRE shall be solely responsible for securing the LVRE Equipment (including ADA
ramps and stairs) when not in use in Service.



(f)
Coordination with Host Railroad



XREE shall be responsible for obtaining access arrangements with the Host
Railroad if necessary for the performance of Service, other than for those
arrangements to be provided by LVRE as specifically set forth above.


(g)
Provision of Food and Beverage Service



XREE shall be solely responsible for the provision of food and beverage
(alcoholic and non-alcoholic) on the Service. XREE shall comply with all
applicable federal, state or local laws, rules or regulations relating to the
provision of food and beverage service on the Service. It is understood that
Amtrak T&E Crews shall have access to the food and non-alcoholic beverage
service provided by XREE at the same prices such food and non-alcoholic beverage
products are offered to Service passengers; provided, however, that
complimentary coffee, tea and bottled water shall be provided to T&E Crews.


Page 5 of 16

--------------------------------------------------------------------------------


 
(h)
Substitute Service



XREE shall be solely responsible for providing and operating any substitute
services (e.g., buses) in the event that the Service does not, for any reason,
operate.


(i)
Stations and/or Infrastructure Improvements



LVRE shall be solely responsible for access to and management of station
facilities. Further, prior to commencement of Service, LVRE shall provide XREE
with a Certificate of Occupancy for any new stations to be utilized for Service.
To the extent required for performance of Service, LVRE, its contractors and
subcontractors shall perform infrastructure and/or station improvements in
accordance with all applicable federal , state and local laws, rules,
regulations and requirements, including, but not limited to, the Americans with
Disabilities Act of 1990, unless applicable rules or requirements are waived by
the appropriate entity.


5.
Schedule of Service Operations



(a)
The initial schedules for the operation of the Service are attached hereto as
Exhibit

D. In the event of any change in the schedule of trains to be operated by Amtrak
T&E Crews pursuant to this Agreement,  LVRE shall advise XREE no later than
thirty
(30) days prior to the schedule change in order to permit XREE to comply with
applicable collective bargaining agreements in changing work schedules of its
T&E Crews.


6.
Risk of Liability



(a)
LVRE agrees to defend, indemnify and hold harmless XREE, including their
respective officers, agents , employees, and subsidiaries and other third
parties to the extent XREE is obligated to indemnify or hold harmless such third
parties, irrespective of negligence or fault of LVRE .or such third parties, for
all damage or liability for personal injury or death to any person, or damage to
any property (including property of LVRE and loss of use or revenue) which would
not have been incurred but for the existence of Service; provided, however, that
LVRE shall have no responsibility to indemnify XREE for XREE's liability under
the Employers' Liability Act (FELA) for injury or death to LVRE employees
engaged directly in the operation of Service. The risk of injury or death and of
FELA claims by such XREE employees is assumed by LVRE and LVRE agrees to defend,
indemnify and hold harmless XREE against any FELA claims with respect to injury
or death of such employees to the extent such claims are not covered by LVRE's
railroad liability insurance coverage. Compensation for such risk is included in
the amounts and rates agreed upon by the Parties in this Agreement.



(b)
Where claims are made against XREE and LVRE arising out of the same incident,
the Parties shall cooperate fully and shall make all of the investigative and
claims information available to each other. Any claim for indemnification by
XREE or LVRE shall not be made a part of any litigation brought by a third party
arising out of any claim against XREE and/or LVRE. If a dispute arises
concerning the scope of XREE's or LVRE's indemnity obligations pursuant to this
Section 6, such dispute shall be resolved separately pursuant to Section 11 of
this Agreement.



Page 6 of 16

--------------------------------------------------------------------------------


 
(c)
LVRE agrees to defend, indemnify and hold harmless XREE including their
respective officers, agents, employees, and subsidiaries and other third parties
to the extent XREE is obligated to indemnify or hold harmless such third
parties, irrespective of negligence or fault of LVRE ,any third parties, from
and against any action, suit or other proceeding based upon a claim that the
Service infringes any patent, copyright , royalty, trademark or service mark or
other third party proprietary right, or involves the wrongful use of any trade
secret or confidential information.



(d)
Neither Party shall be liable to the other Party, whether by way of indemnity or
restitution or in contract or in tort (including negligence). for any indirect
or consequential loss or damages or loss of revenue, loss of profit, loss of
use, loss of production, or loss of contract.



(e)
The indemnity provisions set forth above shall survive termination of this
Agreement for any reason.



7.
Insurance and Payment



(a)
Liability Insurance



LVRE shall procure and maintain for the duration of this Agreement railroad
liability insurance, with combined single limits for bodily injury and property
damage of not less than $4,000,000 per occurrence, with respective named
insureds on a primary basis.


(b)
Property Insurance



Throughout the term of this Agreement, LVRE shall procure and maintain for the
duration of this Agreement, property insurance covering the LVRE Equipment
against all risks of physical damage usually covered in a railroad property
insurance policy. Such insurance shall carry limits sufficient to cover the
scheduled value of all LVRE property used in the Service. XREE shall be named as
an additional insured as respects its interest in LVRE's property in XREE's
care, custody, and control and LVRE shall waive and cause its property insurers
to waive all rights of
subrogation against XREE.


(c)
LVRE shall procure and maintain for the duration of this Agreement workers'
compensation insurance in compliance with applicable statutory requirement and
Employer's Liability Coverage in the amount of $2,000,000 per occurrence. Such
insurance shall contain a waiver of subrogation in favor of XREE. LVRE shall
provide satisfactory proof that it has taken out for the period covered by this
Agreement full compensation insurance for all persons employed directly by LVRE
to carry out the work contemplated under this Agreement  all in accordance with
applicable laws, rules and regulations. Further, LVRE shall require all
subcontractors to obtain and maintain, for the duration of this Agreement,
workers' compensation of the same type and limits as specified herein.






Page 7 of 16

--------------------------------------------------------------------------------



8.
Compensation



LVRE shall license XREE.


(a)
Payment to LVRE. In consideration for the rights and licenses granted by LVRE to
XREE under this Agreement  XREE shall pay to LVRE a non-refundable, creditable
fee in the sum of $1,000 due and payable no later than 7 business days after the
execution of said Agreement.



XREE shall pay Royalties.


(b)
Royalties to LVRE. XREE shall pay LVRE royalties based on each train run from
Las Vegas to Los Angeles roundtrip. Said royalties shall be a sum equal to 5% of
the operating income from the train operations which shall be calculated pre
corporate overhead.



9.
Disruption of Service



In the event of disruption of the Service due to a Force Majeure event as
defined in Section 12. LVRE's obligation to compensate XREE for charges during
the period of time that the cessation of the Service occurs shall be modified as
provided in this Section.


LVRE shall be obligated to pay any direct costs plus all applicable overheads
and management fee that are attributable to the Service which is incurred during
the period of disruption.


10.
Term and Termination



(a)
The term of this Agreement shall be from January 15, 2016 through January 14,
2046.



(b)
In case of a material breach by either Party of its obligations pursuant to this
Agreement, and unless the Party in breach remedies such non-compliance within
ten (10) days of receipt of a written notice from the non-breaching Party, the
other Party may immediately terminate this Agreement. No delay or omission by a
Party in the exercise of any right to terminate this Agreement or to submit an
issue for resolution as provided in Section 11will impair any such power or
remedy, nor will it  alter or affect the rights of either Party.





(c)
Upon termination of this Agreement , all rights and obligations of the Parties
hereunder will terminate except as otherwise stated herein and except for rights
and obligations, whether determined, contingent or otherwise, which arose prior
to or as a result of such termination.



Page 8 of 16

--------------------------------------------------------------------------------


 
11.
Dispute Resolution



(a)
In the event of a dispute by the Parties over any issue arising under or related
to this Agreement. either Party may proceed with binding arbitration in the
following manner:



(i)
The Party wishing to initiate arbitration shall notify the other in writing of
its desire to submit the matter to arbitration. Such notice shall contain a
statement of the issues and shall designate one arbitrator.



(ii)
Within fifteen (15) days of such notice, the other Party shall respond in
writing by designating a second arbitrator.



(iii)
Within fifteen (15) days of designation of the second arbitrator, the two
arbitrators designated as aforesaid shall appoint a third arbitrator to serve as
chairman. If the two arbitrators so designated fail to appoint a third
arbitrator within the time provided herein, or if a Party fails to appoint an
arbitrator within the time provided for herein, either Party may request the
Chief Judge of the United States District Court for the district in which the
said Party's principal office is located to appoint an additional    arbitrator.



(iv)
The arbitrators shall promptly hear and decide the issues submitted to them in
accordance with the rules for commercial arbitration of the American Arbitration
Association, giving to both Parties reasonable notice of the time and place of
hearing.



(v)
The arbitrators, or a majority of them, shall promptly render their decision and
award in writing to the Parties.



(vi)
Any arbitration award rendered hereunder shall be final and binding upon the
Parties. Judgment upon any such arbitration award may be entered in any United
States District Court having jurisdiction over the Parties.



(vii)
Each Party shall bear its own costs and expenses of arbitration including the
cost of any expenses of the arbitrator designated by or for it. The fees of the
chairman and any other remaining expenses of the arbitrators shall be borne
equally by the Parties.



(viii)
The Parties agree that every reasonable effort shall be made to obtain the
prompt resolution of disputes which are submitted to arbitration pursuant to
this Agreement. The Parties further specifically agree that neither Party shall
be entitled to delay the arbitration process significantly by insisting on the
application of extensive procedural steps or other actions which cannot clearly
be expected to improve the ability of the arbitrators to render a prompt,
reasonable and fair decision and agree further that reasonable discovery
requests shall not be barred by the foregoing.



(b)
In the event of a dispute arising under or related to an invoice or request
seeking payment  of  any  kind under  this  Agreement  the  Party disputing
that  amount shall timely pay any undisputed amount of the invoice or requested
fee, charge or cost.



Page 9 of 16

--------------------------------------------------------------------------------


 
(i)
In the event of such a dispute only the disputed portion of the invoice and/or
request for payment shall be subject to the dispute resolution process under
this Agreement.



(ii)
The Party disputing an amount set forth in an invoice shall not be required to
pay the disputed amount pending resolution of the process described in this
Section; however, the undisputed amount shall be paid in accordance with the
ordinary payment terms of this Agreement. Payment of or receipt of the
undisputed amount may not be construed to be any admission by either Party
regarding any matter arising from the disputed amount. Further, payment of or
receipt of the undisputed amount does not preclude recovery of any or the entire
amount paid if it is subsequently determined that a dispute exists as to the
paid portion.



(c)
Pending resolution of a dispute as set forth under this Section 11, the Parties
shall proceed diligently with the performance of this Agreement in accordance
with its terms.



12. Force Majeure


XREE will be excused from performance of any of its obligations hereunder, where
such non-performance is occasioned by any event beyond its control which shall
include, without limitation, any order, rule, or regulation of any federal,
state, or local government body, agent or instrumentality, work stoppage,
accident, natural disaster or severe weather.


13.
Compliance with Laws



LVRE represents and warrants that:


(a)
It is qualified to do business in the States of Delaware and Nevada and that it
will take such action as, from time to time hereafter, may be necessary to
remain so qualified;



(b)
It shall comply with all federal, state and local laws regulations and
ordinances applicable to its activities and obligations under this Agreement and
for operation of the Service; and



(c)
It shall obtain, at its expense, all licenses, permits, insurance, and
governmental approvals, if any, necessary to the performance of its obligations
under this Agreement and for operation of the Service.





14.
Notices



Any request, demand, authorization, direction, notice, consent, waiver or other
document provided or permitted by this Agreement to be made upon, given or
furnished to, or filed with one Party by the other Party will be in writing and
will be delivered by hand or be  deposited in the mails of the United States,
postage prepaid addressed as follows:
Page 10 of 16

--------------------------------------------------------------------------------




If to XREE:
X Rail Enterprises, Inc. 3651 Lindell Road, 0482 Las Vegas, NV 89103 Attention:
Wayne Bailey





If to LVRE:                          Las Vegas Railway Express, Inc.
9480 South Eastern Avenue Las Vegas, Nevada 89123 Attention: Michael A. Barron


Either Party may change the address by notifying the other Party of such change.


15.
Confidential Information



This Agreement, and the documents and information disclosed by or on behalf of
either Party to the other Party in connection with this Agreement shall
constitute "Confidential Information" as defined in, and subject to the terms
and conditions of, the Non-Disclosure Agreement.


16.
Assignment



This Agreement may not be assigned by XREE or LVRE without the express written
consent of the other Party.


17. Severability


If any term, covenant, condition, or provision (or part thereof) of this
Agreement or the application thereof to any person or circumstance shall, at any
time or to any extent, be invalid or unenforceable, the remainder of this
Agreement or the application of such term or provision (or remainder thereof) to
term, covenant, condition, and provision of this Agreement will be valid and
enforced to the fullest extent permitted by law unless the term, covenant,
condition, or provision or part thereof declared invalid or unenforceable is so
fundamental to the Agreement that the remainder of the Agreement, standing alone
does not represent a meeting of the minds of the Parties.


18.
Governing Law



This Agreement and the rights and obligations of the Parties hereto shall be
governed by and construed in accordance with the laws of the Nevada.




19.
Amendments



This Agreement may be amended only upon the mutual written agreement of the
Parties hereto.


Page 11 of 16

--------------------------------------------------------------------------------


 
20. Entire Agreement


No oral statement or prior written matter will have any force or effect. The
Parties hereby acknowledge that they are not relying on any representations or
agreements other than those contained in this Agreement.


IN  WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives.




X Rail Enterprises, Inc.






By: /s/Wayne Bailey
Name: Wayne Bailey
Title: President










LAS VEGAS RAILWAY EXPRESS, INC.




By: /s/Michael Barron
Name: Michael A. Barron
Title:  CEO and President





Page 12 of 16


--------------------------------------------------------------------------------


 